Exhibit 10.1

ARIBA, INC.

910 HERMOSA COURT

SUNNYVALE CA 94085

January 8, 2012

Robert M. Calderoni

c/o Ariba, Inc.

910 Hermosa Court

Sunnyvale, CA 94085

Dear Mr. Calderoni:

You and Ariba, Inc. (“Ariba” or the “Company”) have previously entered a
Retention Benefit Agreement dated October 25, 2011 (the “Retention Agreement”).
You and Ariba have agreed to amend the Retention Agreement effective immediately
to remove the “single-trigger” Change of Control-related payment provided for
under the original Retention Agreement and replace it with a “double-trigger”
payment structure, on the terms and conditions described below:

1. Subsection 2.m.(v) of the Retention Agreement is replaced in its entirety as
follows:

 

  (v) The date of a Separation from Service that occurs in connection with or
following the Executive’s Involuntary Termination on or within 12 months after a
Change of Control Date.

2. Solely in order to effect the amendment described in Section 1 above, the
following additional amendments are made to the Retention Agreement. Except as
expressly set forth in Sections 1 and 2 hereof, the Retention Agreement remains
in effect without change.

a. A new Subsection 2.n. is added to the Retention Agreement, as follows:

n. For purposes of this Agreement only, “Good Reason” means (i) the failure of
the Company’s successor or its parent to appoint the Executive as its Chief
Executive Officer (or Executive Chair during the period after executive has
transitioned to Executive Chair); (ii) a reduction in the Executive’s level of
compensation (including base salary, fringe benefits and participation in bonus
or incentive programs); or (iii) a relocation of the Executive’s place of
employment by more than 35 miles provided that it results in an increase to his
one-way commute time. Clause (i) in the preceding sentence shall apply only if
the Executive was the Company’s Chief Executive Officer (or Executive Chair, if
applicable) immediately prior to a Change of Control Date. The failure described
in Clause (i) shall be deemed to have occurred if the Company’s successor or its
parent appoints the Executive as its Chief Executive Officer (or Executive
Chair, if applicable) but the entity making the appointment is



--------------------------------------------------------------------------------

Robert M. Calderoni

January 8, 2012

Page 2

 

not a corporation whose equity securities are publicly traded on the New York
Stock Exchange, the American Stock Exchange or the Nasdaq Global Market (or any
successor of the foregoing). A condition shall not be considered “Good Reason”
unless the Executive gives the Company written notice of such condition within
90 days after such condition comes into existence and the Company fails to
remedy such condition within 30 days after receiving the Executive’s written
notice.

b. A new Subsection 2.o. is added to the Retention Agreement, as follows:

o. “Involuntary Termination” means either the Executive’s Termination Without
Cause or the Executive’s resignation of employment for Good Reason.

c. When used in Subsections 3.c. and 3.d. of the Retention Agreement, the term
“Termination Without Cause” is deemed to incorporate both a Termination Without
Cause and an Involuntary Termination.

You may indicate your agreement with this amendment of the Retention Agreement
by signing and dating the enclosed duplicate original of this letter agreement
and returning it to me. This letter agreement may be executed in two
counterparts, each of which will be deemed an original, but both of which
together will constitute one and the same instrument.

 

Very truly yours,

 

ARIBA, INC.

By:  

/s/ Richard F. Wallman

 

Richard F. Wallman

Chairman of the Compensation

Committee of Ariba, Inc.’s Board of

Directors

I have read and I agree to this amendment:

 

/s/ Robert M. Calderoni

    Date:  

1/8/12

Robert M. Calderoni            

 

2